DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al., US PG-Pub 2019/0146619, hereinafter Kurasawa.
Regarding Claim 1, Kurasawa teaches an information processing device (display device 1) comprising: 
a transmission terminal (drive circuit 14) configured to transmit an input signal ([0053]); and 
a plurality of reception terminals (detector 40) configured to receive information output from the transmission terminal as a signal ([0055]), 
wherein a signal received by one of the plurality of reception terminals is configured to be able to interact with signals received by the other reception terminals ([0054]-[0055]).
Regarding Claim 2, Kurasawa teaches the information processing device according to claim 1, comprising a plurality of electrodes (pair of electrodes, [0064]), 
wherein at least one of the plurality of electrodes is the transmission terminal (Fig. 2, and corresponding descriptions; drive electrodes E1), 
wherein at least two of the plurality of electrodes are the reception terminals (Fig. 2, and corresponding descriptions; detection electrodes E2), 
wherein the transmission terminal is a drive electrode (drive electrode E1) to which the signal is input ([0065]), 
wherein the reception terminal is a detection electrode (detection electrode E2) for detecting information from the drive electrode ([0066]), 
wherein a field generated by each of the plurality of electrodes affects at least a nearby electrode ([0064]-[0068]) and each of the plurality of electrodes interacts with at least the nearby electrode ([0064]-[0068]), 
wherein at least two of the plurality of electrodes are connected via a circuit (Figs. 1-2, and corresponding descriptions), and 
wherein the circuit has at least one selected from a group consisting of a resistor, a capacitor (capacitive element C1), and a coil (receiving coils CR).
Regarding Claim 3, Kurasawa teaches the information processing device according to claim 2, 
wherein the circuit causes a transient phenomenon ([0070]-[0072], noting the magnetic field generated), and 
wherein a decay time of the circuit is twice or more an interval between the signals input to the drive electrode (Figs. 11-13, and corresponding descriptions, noting how the time interval between the signals are increased).
Regarding Claim 4, Kurasawa teaches the information processing device according to claim 2, wherein at least two of the plurality of electrodes are electrically connected via a switching element (switches SW1a-SW2b).
Regarding Claim 5, Kurasawa teaches the information processing device according to claim 2, further comprising: 
a signal generator (controller 11) configured to input a signal to the drive electrode ([0065]); 
a classifier (signal processor 44) configured to classify a signal from the detection electrode ([0056]-[0058]); and 
a feedback device (Fig. 1; external controller 200) configured to transmit part of the signal from the detection electrode to the classifier to the signal generator (Figs. 1-3, and corresponding descriptions; [0062]).
Regarding Claim 6, Kurasawa teaches the information processing device according to claim 5, wherein the feedback device comprises[:] 
a signal retention unit (coordinate extractor 45) configured to retain a signal from the detection electrode temporarily ([0060]-[0062]); and 
a signal transmission unit (detection timing controller 46) configured to transmit the signal retained in the signal retention unit to the signal generator after the elapse of a predetermined period ([0061]-[0062]).
Regarding Claim 7, Kurasawa teaches the information processing device according to claim 1, further comprising a feedback device (external controller 200), 
wherein the transmission terminal outputs waves as a signal ([0065]), 
wherein each of the plurality of reception terminals receives waves as a signal ([0065]), and 
wherein the feedback device feeds a signal received by a first reception terminal among the plurality of reception terminals back to the transmission terminal or any reception terminal (Figs. 1-3, and corresponding descriptions; [0062]).
Regarding Claim 8, Kurasawa teaches the information processing device according to claim 7, 
wherein the feedback device is connected to the first reception terminal and the transmission terminal (Figs. 1-3, and corresponding descriptions), and 
wherein the feedback device feeds the signal received by the first reception terminal back to the transmission terminal (Figs. 1-3, and corresponding descriptions).
Regarding Claim 9, Kurasawa teaches the information processing device according to claim 7, 
wherein the feedback device is connected to the first reception terminal and a second reception terminal different from the first reception terminal (Figs. 1-3, and corresponding descriptions), and 
wherein the feedback device feeds the signal received by the first reception terminal back to the second reception terminal (Figs. 1-3, and corresponding descriptions).
Regarding Claim 10, Kurasawa teaches the information processing device according to claim 7, 
wherein the feedback device is connected to the first reception terminal (Figs. 1-3, and corresponding descriptions), and 
wherein the feedback device feeds the signal received by the first reception terminal back to the first reception terminal again (Figs. 1-3, and corresponding descriptions).
Regarding Claim 11, Kurasawa teaches the information processing device according to claim 7, further comprising an external transmission terminal configured to transmit an input signal (controller 11), 
wherein the feedback device is connected to the first reception terminal and the external transmission terminal (Figs. 1-3, and corresponding descriptions), and 
wherein the feedback device feeds the signal received by the first reception terminal back to the external transmission terminal (Figs. 1-3, and corresponding descriptions).
Regarding Claim 12, Kurasawa teaches the information processing device according to claim 7, wherein the feedback device comprises a non-linear output circuit configured to perform non-linear conversion on an input signal and output the signal on which the non-linear conversion has been performed (Figs. 1-3, and corresponding descriptions; [0065]-[0068]).
Regarding Claim 13, Kurasawa teaches the information processing device according to claim 7, wherein the feedback device comprises a delay circuit configured to delay an input signal (Fig. 2, showing an op-amp to delay the signal).
Regarding Claim 16, Kurasawa teaches the information processing device according to claim 7, further comprising a reflector (light guide plate 92), 
wherein the reflector reflects the waves output from the transmission terminal to each of the plurality of reception terminals ([0082]-[0085]).
Regarding Claim 17, Kurasawa teaches an operation detection device (Fig. 1) comprising: 
an information processing device according to claim 1 (See Rejection of Claim 1 above); and 
an output device (external controller 200) configured to output a calculation result of the information processing device externally (Figs 1-3, and corresponding descriptions; [0058]-[0062]).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 14, the prior art of record fails to teach the entirety of the limitation wherein the transmission terminal or the reception terminal connected to the feedback device includes a diaphragm and a piezoelectric substance in contact with the diaphragm, wherein the diaphragm is able to be vibrated by the waves, and wherein the piezoelectric substance is connected to the feedback device and receives an input of a fed-back signal.
With respect to Claim 15, the prior art of record fails to teach the entirety of the limitation wherein the transmission terminal or the reception terminal connected to the feedback device includes a diaphragm, a coil fixed to the diaphragm, and a magnet surrounded by the coil, wherein the diaphragm is able to be vibrated by the waves, and wherein the coil is connected to the feedback device and receives an input of a fed-back signal.
As such, Claim 14 and Claim 15 are objected as being dependent on a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627